UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ALBERTO CONCEPCIÓN,                          :
                                             :
                              Plaintiff,     :
                                             :
       v.                                    :       Civil Action No. 10-0599 (ABJ)
                                             :
U.S. CUSTOMS AND BORDER                      :
PROTECTION,                                  :
                                             :
                              Defendant.     :



                                 MEMORANDUM OPINION

       This matter is before the Court on the renewed motion for summary judgment filed on

behalf of U.S. Customs and Border Protection (“CBP”). For the reasons discussed below, the

motion will be granted.


I. BACKGROUND
A. Documents related to Miguel Concepción (FOIA Case Number 2009F1670)
       According to the complaint, at one time, plaintiff, Alberto Concepción, was using the

driver’s license, credit cards, and Social Security number of his deceased brother, Miguel

Concepción. See Compl. ¶¶ 9, 27. He purchased airline tickets in his late brother’s name, see id.

¶ 27, and travelled out of the state of New Jersey during the same time period that law

enforcement authorities accused him of being involved in the sale of heroin. Id. 1 In order to


1
        “Using his deceased brother's identity, the plaintiff allegedly bought and used an airplane
ticket from New Jersey to North Carolina, and claims to have been in North Carolina on the
dates that he purportedly sold heroin to a government informant.” Concepción v. U.S. Customs
& Border Prot., 767 F. Supp. 2d 141, 142 (D.D.C. 2011). Federal, state and local law
enforcement agencies “conducted an investigation targeting the plaintiff and others involved
with the distribution of large quantities of heroin,” id., in Newark, New Jersey, see Concepción
v. Fed. Bureau of Investigation, 606 F. Supp. 2d 14, 37 (D.D.C. 2009). “In 2000, Concepción
                                                 1
obtain information regarding his departures from and arrivals into the United States in

connection with his defense to those charges, plaintiff submitted a request under the Freedom of

Information Act (“FOIA”), see 5 U.S.C. § 552, to CBP for the following information:

               A COPY OF ANY, & ALL OF THE RECORDS, DOCUMENTS,
               FILES, DATA, ETC., OF THE PRIMARY QUERY HISTORY
               OF PASSENGER ACTIVITY, FROM JAN. 1, 1991, UNTIL
               PRESENT FOR MY DECEASE[D] BROTHER MIGUEL
               CONCEPCIÓN.
Def.’s Mem. in Supp. of the Renewed Mot. for Summ. J. [Dkt. #37] (“Def.’s Mem.”), Decl. of

Shari Suzuki (“Suzuki Decl.”), Attach. A (Freedom of Information Act Request dated July 8,

2008) (emphasis in original). CBP staff interpreted the request as one “for a ‘Passenger Activity’

record, which is a commonly requested record [of] an individual’s international travel history,

showing the date, time, and location of each border crossing recorded by CBP.” Suzuki Decl. ¶

8. The search of a database known as “TECS using the name ‘Miguel Concepción’ and [his]

date of birth” as search terms yielded “a one page ‘Passenger Activity’ record,” id. ¶ 10, “on the

international arrival of Miguel Concepción on June 11, 1997,” id. ¶ 11. The agency released the

record after having redacted information under Exemptions 6, 7(C), and 7(E). See id. ¶¶ 11, 23,

44; see also id., Attach. C (Letter from Mark Hanson, Director, FOIA Division, Office of

International Trade, CBP, to plaintiff dated January 30, 2009). Plaintiff pursued administrative

appeals of this determination to CBP’s FOIA Appeals, Policy and Litigation Branch, id. ¶¶ 12-

13, without success, see id. ¶19.

B. Documents related to Alberto Concepción
       Plaintiff also submitted a separate request “all records wherein [his] name is utilized, and

this request is all inclusive.” Compl., Ex. N-8 (Freedom of Information/Privacy Act Request

pleaded guilty to one count of conspiring to distribute heroin, and the [United States] District
Court [for the District of New Jersey] sentenced him to 325 months of imprisonment.”
Concepción v. Zickefoose, 442 F. App’x 622, 622 (3d Cir. 2001) (per curiam).
                                                2
dated July 8, 2008) (emphasis in original). CBP did not process the request upon receipt,

however, because it “had previously processed an almost identical request from [p]laintiff in

March, 2008,” Suzuki Decl. ¶ 25, as well as a referral to CBP from the Federal Bureau of

Investigation” which also sought information about plaintiff himself, id. ¶ 26, resulting in the

release on April 8, 2008, of “three pages of records . . . on the international arrivals of [p]laintiff

on February 22, 1997[,] May 31, 1999 and June 7, 1999,” in redacted form, id. ¶ 28. 2 Plaintiff

did not appeal this determination, so it is the request for documents related to travel in the name

of his brother that is before the Court. 3 Id. ¶ 30.

        Plaintiff asserts that there were trips for which no records were produced, so his first

contention is that the search was inadequate and/or the records have been deliberately destroyed.

While the agency did produce one Passenger Activity Record for Miguel Conception, it redacted

certain information from the document before providing it to the plaintiff. So plaintiff’s second

challenge goes to the grounds for redactions.

II. DISCUSSION
A. Summary Judgment in a FOIA Case
        Summary judgment is granted “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The moving party must support the assertion that no facts are in dispute by “citing to


2
        CBP staff conducted a new TECS search on January 17, 2012, using plaintiff’s name and
date of birth as search terms; this search yielded no additional records. Suzuki Decl. ¶ 33. On
April 12, 2012, CBP released “[t]he same three records” it had released in April 2008, id., after
having redacted information under Exemptions 6, 7(C), and 7(E), see id., Attach. M (Letter from
Shari Suzuki, Chief, FOIA Appeals, Policy & Litigation Branch, CBP, to plaintiff dated April
12, 2012).
3
        Because plaintiff did not pursue an administrative appeal of CBP’s response to the
request for information about himself, any claim arising from this determination must be
dismissed for failure to exhaust administrative remedies prior to filing this action. See Hidalgo
v. Fed. Bureau of Investigation, 344 F.3d 1256, 1258-60 (D.C. Cir. 2003).
                                                   3
particular parts of materials in the record, including . . . affidavits.” Fed. R. Civ. P. 56(c)(1)(A).

The non-moving party has the burden “to produce admissible evidence establishing a genuine

issue of material fact.” Bush v. District of Columbia, 595 F.3d 384, 386 (D.C. Cir. 2010) (citing

Celotex v. Catrett, 477 U.S. 317, 324 (1986). If the nonmoving party fails to “make a sufficient

showing on an essential element of [his] case with respect to which [he] has the burden of

proof,” then the moving party is entitled to judgment as a matter of law. Celotex, 477 U.S. at

323. The Supreme Court defines material facts as “those that might affect the outcome of the

suit under governing law,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986), and a

dispute over a material fact is genuine “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Id.

       In a FOIA case, the Court may grant summary judgment based on the information

provided in affidavits or declarations when they describe “the documents and the justifications

for nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record [or] by evidence of agency bad faith.” Military Audit Project v. Casey,

656 F.2d 724, 738 (D.C. Cir. 1981). Such affidavits or declarations are accorded “a presumption

of good faith, which cannot be rebutted by ‘purely speculative claims about the existence and

discoverability of other documents.’” SafeCard Servs., Inc. v. Sec. & Exch. Comm’n, 926 F.2d

1197, 1200 (D.C. Cir. 1991) (quoting Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771

(D.C. Cir. 1981)).

B. The CBP’s Searches for Responsive Records
       An agency “fulfills its obligations under FOIA if it can demonstrate beyond material

doubt that its search was reasonably calculated to uncover all relevant documents.” Ancient Coin

Collectors Guild v. U.S. Dep’t of State, 641 F.3d 504, 514 (D.C. Cir. 2011) (citations and

                                                  4
internal quotation marks omitted). A search need not be exhaustive. See Miller v. U.S. Dep’t of

State, 779 F.2d 1378, 1383 (8th Cir. 1995). “The issue in a FOIA case is not whether the

[agency’s] searches uncovered responsive documents, but rather whether the searches were

reasonable.” Moore v. Aspin, 916 F. Supp. 32, 35 (D.D.C. 1996) (citations omitted).


       To meet its burden, an agency may submit affidavits or declarations that explain in

reasonable detail the scope and method of the agency’s search. Perry v. Block, 684 F.2d 121,

126 (D.C. Cir. 1982).     These affidavits or declarations must describe “what records were

searched, by whom, and through what processes.” Steinberg v. Dep’t of Justice, 23 F.3d 548,

552 (D.C. Cir. 1994). In the absence of contrary evidence, such affidavits or declarations are

sufficient to demonstrate compliance with the FOIA. Perry, 684 F.2d at 127. If the record

“leaves substantial doubt as to the sufficiency of the search, summary judgment for the agency is

not proper.” Truitt v. Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990).


       CBP’s declarant explains that records responsive to plaintiff’s request for information

about Miguel Concepción, ‘“Passenger Activity’ records[,] are retrieved from the TECS

database.” Suzuki Decl. ¶ 9. “TECS is an overarching law enforcement information collection,

analysis, and sharing environment that securely links telecommunications devices and personal

computers to a central system and database.” Id. It “is comprised of several modules designed

to collect, maintain, and screen data as well as conduct analysis, screening, and information

sharing.” Id. Its “databases contain temporary and permanent enforcement, inspection and

intelligence records relevant to the anti-terrorism and law enforcement mission of CBP and

numerous other federal agencies that it supports.” Id.




                                                5
       CBP is “responsible for collecting and reviewing border crossing information related to

international travel.” 4 Id. ¶ 10. A person arriving in the United States is “subject to CBP

inspectional processing,” which requires that he “establish his . . . identity, nationality, and

admissibility to the satisfaction of a CBP officer.” Id.    TECS maintains information that the

person “has been admitted into the United States at a particular time and port of entry.” Id.

TECS, the declarant explains, “is the only CBP system that maintains border crossing

information (i.e., travel history or ‘Passenger Activity’ record).” Id. ¶ 10; see id. ¶ 17. Using

Miguel Concepción’s name and date of birth as search terms, a TECS query yielded the one-page

Passenger Activity record. Id. ¶ 10; see id., Attach. J (redacted Passenger Activity record).


       Plaintiff contends that he “has traveled to the [B]ahama[]s (TWICE), [J]amaica (ONCE),

[C]ancun[, M]exico (ONCE), & [S]aint [m]artin’s [sic] (TWICE), among . . . other ‘international

destinations[,]’” under his brother’s name between 1995 and 1999, yet “no such international

airline travel flight information exist[s] on the records that were provide by CBP.” Plaintiff’s

Third Opposition Motion/Declaration/Memorandum of Law/Brief of Facts[] & Law in Support

of his Genuine Issues, Inter Alia, in Response to Counsel of Record Third Frivolous, Inter Alia,

Motion for Summary Judgment [Dkt. #40] (“Pl.’s Opp’n”) ¶ 12. He contends that, because only

government employees have access to databases with travel information, see id., a government

employee must have deleted the relevant travel information from the database, see id. ¶¶ 4, 7, 9,



4
        Neither TECS nor CBP maintains records on exclusively domestic travel. Suzuki Decl.
¶¶ 47-48. CBP’s search is not inadequate because it failed to yield records of Concepción’s
domestic air travel, notwithstanding plaintiff’s assertion that it has “access, & control of
retrieving ‘any, & all’ airline travel records from ‘any, & all’ of there [sic] sub-agencies,
regarding . . . domestic . . . flights.”                      Plaintiff’s Third Opposition
Motion/Declaration/Memorandum of Law/Brief of Facts[] & Law in Support of his Genuine
Issues, Inter Alia, in Response to Counsel of Record Third Frivolous, Inter Alia, Motion for
Summary Judgment ¶ 10 (emphasis removed).
                                                 6
20.       Plaintiff provides a photograph of himself ostensibly taken while on vacation in The

Bahamas, id. ¶ 12, and in Cancun, see id., Ex. M-2, and credit card statements, see Compl., Exs.

N-34 to N-37, to support his claim that he was not in New Jersey when the alleged criminal

activity occurred.


       Where, as here, plaintiff opines that potentially responsive records existed and have been

destroyed – without any support for his allegations of agency wrongdoing – he cannot overcome

CBP’s showing. “[S]peculation as to the existence of additional records . . . does not render the

searches inadequate.” Concepción v. Fed. Bureau of Investigation, 606 F. Supp. 2d 14, 30

(D.D.C. 2009); see Baker & Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d 312, 318 (D.C.

Cir. 2006) (finding the requester’s “assertion that an adequate search would have yielded more

documents is mere speculation” and affirming district court’s decision that agency’s search

procedure was “reasonably calculated to generate responsive documents”); SafeCard Servs., 926

F.2d at 1201 (“Mere speculation that as yet uncovered documents may exist does not undermine

the finding that the agency conducted a reasonable search for them.”). Even if plaintiff has

conclusively established that he did travel out of the country under his brother’s name, that

showing would not be sufficient in and of itself to demonstrate wrongdoing on the part of the

agency.


       Although CBP’s first search was inadequate, Concepción v. U.S. Customs & Border

Prot., 767 F. Supp. 2d 141, 146 (D.D.C. 2011), it has now demonstrated that its staff searched

TECS, the system of records most likely to contain information responsive to plaintiff’s FOIA

request for his late brother’s travel history. The Court concludes that the search was “reasonably

calculated to uncover all relevant documents.” Weisberg v. U.S. Dep’t of Justice, 745 F.2d 1476,



                                                7
1485 (D.C. Cir. 1984) (citing Weisberg v. U.S. Dep’t of Justice, 705 F.2d 1344, 1350-51 (D.C.

Cir. 1983)).

C. Exemption 7
       Generally, “FOIA . . . mandates that an agency disclose records upon request, unless they

fall within one of nine exemptions.” Milner v. Dep’t of Navy, 131 S.Ct. 1259, 1262 (2011).

CBP withholds information under Exemptions 7(C) and 7(E), which apply to records compiled

for law enforcement purposes. 5

1. Law Enforcement Records

       Exemption 7 protects from disclosure “records or information compiled for law

enforcement purposes,” 5 U.S.C. § 552(b)(7), but only to the extent that disclosure of such

records would cause an enumerated harm. See Fed. Bureau of Investigation v. Abramson, 456

U.S. 615, 622 (1982).       “To show that the disputed documents were compiled for law

enforcement purposes, the [agency] need only establish a rational nexus between the

investigation and one of the agency’s law enforcement duties and a connection between an

individual or incident and a possible security risk or violation of federal law.” Blackwell v. Fed.

Bureau of Investigation, 646 F.3d 37, 40 (D.C. Cir. 2011) (internal quotation marks and citations

omitted).

       The Directorate of Border and Transportation Security within the Department of

Homeland Security performs numerous law enforcement functions, including preventing the

entry of terrorists and the instruments of terrorism into the United States, securing the borders,

5
        CBP withholds two types of information under both Exemption 6 and Exemption 7(C):
the social security numbers of the CBP officers who processed plaintiff and Miguel Concepción
upon their arrivals into the United States and the unique terminal identification number assigned
to a particular CBP employee. See Suzuki Decl. ¶¶ 39-40, 42. As is discussed below, this
information properly is withheld under Exemption 7(C), and the Court need not address the
applicability of Exemption 6. See Simon v. Dep’t of Justice, 980 F.2d 782, 785 (D.C. Cir. 1992);
Marshall v. Fed. Bureau of Investigation, 802 F. Supp. 2d 125, 134 (D.D.C. 2011).
                                                8
and carrying out immigration enforcement functions. See 6 U.S.C. §202. CBP’s declarant states

that the agency is responsible for collecting and reviewing information related to international

travel, and this responsibility includes the “inspectional processing” of individuals arriving in the

United States. Suzuki Decl. ¶ 10. “Information . . . that the individual has been admitted into the

United States at a particular time and port of entry” is maintained in TECS. Id. A Passenger

Activity record “details an individual’s international arrivals and departures to and from the

United States and includes information on CBP’s screening and examination process.” Id. ¶ 42.

The record at issue in this case, the declarant states, “was compiled for law enforcement

purposes in that the arrival and departure information is collected and used by CBP in its mission

to secure the borders of the United States.” Id. While the agency’s declaration could have

provided more specificity on this point, the Court finds that the Passenger Activity report

regarding Miguel Concepción, is a law enforcement record within the scope of Exemption 7.


2. Exemption 7(C)


       Exemption 7(C) protects from disclosure information in law enforcement records that

“could reasonably be expected to constitute an unwarranted invasion of personal privacy.” 5

U.S.C. § 552 (b)(7)(C). In determining whether this exemption applies to particular material, the

Court must balance the privacy interests of individuals mentioned in the records against the

public interest in disclosure. See Am. Civil Liberties Union v. U.S. Dep’t of Justice, 655 F.3d 1,

6 (D.C. Cir. 2011) (“In deciding whether the release of particular information constitutes an

unwarranted invasion of privacy under Exemption 7(C), we must balance the public interest in

disclosure against the [privacy] interest Congress intended the Exemption to protect.”) (internal

quotation marks and citation omitted); Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1115

(D.C. Cir. 2007). The D.C. Circuit has held “categorically that, unless access to the names and

                                                 9
addresses of private individuals appearing in files within the ambit of Exemption 7(C) is

necessary in order to confirm or refute compelling evidence that the agency is engaged in illegal

activity, such information is exempt from disclosure.” SafeCard Servs., 926 F.2d at 1206.


       Here, while CPB produced the Passenger Activity Record, it withholds “the social

security numbers of the CBO Officers that processed Miguel Concepción and Plaintiff during

their arrivals into the United States,” Suzuki Decl. ¶ 39; see id. ¶ 42, and the unique

identification number “assigned to the terminal of the CBP employee who retrieved the records

in response to” plaintiff’s FOIA request, id. ¶ 40; see id. ¶ 42. Both the social security numbers

and the terminal identification number “appear in the ‘Passenger Activity’ record” at issue. Id. ¶

42.


       The CBP officers, the declarant explains, have “a protectible [sic] privacy interest” in

their social security numbers that would be “threatened by disclosure.” Id.; see id. ¶ 39.

Similarly, the CBP employee to whom the unique terminal identification number is assigned

“has a protectible [sic] interest in his identity that could be revealed by release of the terminal

identification number.” Id. ¶ 42; see id. ¶ 40. The declarant asserts that the “employee has a

protectible [sic] privacy interest in his identity that would be threatened by disclosure.” Id. In

neither case does the disclosure of the information shed light on the CBP’s actions, and the

declarant identifies no public interest to outweigh the individuals’ privacy interests. Id. ¶ 42; see

id. ¶¶ 39-40.


       Plaintiff appears to believe that the relevant privacy interest is that of his deceased

brother, see Pl.’s Opp’n ¶ 7, but this is not the case. The privacy interests at stake belong to the

individuals mentioned in the records responsive to the FOIA request, not to the requester or to


                                                 10
the government agency, see U.S. Dep’t of Justice v. Reporters Comm. for Freedom of the Press,

489 U.S. 749, 763-65 (1989). Although the Passenger Activity record was retrieved by using

Miguel Concepción’s name and date of birth as search terms, the information withheld from the

record does not pertain to him.


        Next, plaintiff attempts to identify a public interest sufficient to outweigh the individuals’

privacy interests. He claims that the “misconduct in office, & illegal activities” of certain “rogue

federal government employees” have caused the information he seeks to have been “erase[d] . . .

from . . . airline travel databases . . . in order to attempt to cover-up acts of illegal activities . . .

within the corporate United States government.” Pl.’s Opp’n ¶ 20; see id. ¶ 7 (referring to “the

‘illegal erasing-deletions’ of the airline travels of CONCEPCION, & MIGUEL, from the CBP,

database(s) . . . ‘constitute’ fraud, misconduct in office, & illegal activities”) (emphasis

removed). As noted above, such “[u]nsubstantiated assertions of government wrongdoing . . . do

not establish a meaningful evidentiary showing.” Boyd v. Criminal Div. of the Dep’t of Justice,

475 F.3d 381, 388 (D.C. Cir. 2007) (citing Nat’l Archives and Records Admin. v. Favish, 541

U.S. 157, 175 (2004) (internal quotation marks omitted). Absent production of evidence by

plaintiff “that would give rise to a reasonable belief that any government impropriety might have

occurred[,] . . . the Court need not engage balancing.” Marshall v. Fed. Bureau of Investigation,

802 F. Supp. 2d 125, 135 (D.D.C. 2011). Moreover, the redacted information – the names of the

agents who may have processed the brothers at the border – has no bearing on the alleged

wrongdoing in connection with the maintenance of the records.


        The CBP’s decision to withhold information under Exemption 7(C) is fully consistent

with the relevant caselaw. See, e.g., Negley v. Fed. Bureau of Investigation, No. 03-2126, 2011

WL 3836465, at *6-7 (D.D.C. Aug. 31, 2011) (names and/or identifying information of: FBI

                                                   11
personnel, individuals who furnished information to the FBI under an implied assurance of

confidentiality, state government employees or non-federal law enforcement officers, third

parties merely mentioned in the records, individuals interviewed by the FBI, and third parties of

investigative interest); Marshall, 802 F. Supp. 2d at 134-35 (names and identifying information

of FBI Special Agents, FBI personnel, and third parties of investigative interest); McGehee v.

U.S. Dep’t of Justice, 800 F. Supp. 2d 220, 233-34 (D.D.C. 2011) (third parties merely

mentioned, third parties who provided information, FBI Agents and support personnel, non–FBI

federal government personnel, local and/or state government employees, third parties of

investigative interest, and victims and survivors of the Jonestown Massacre in Guyana). Thus,

the defendant properly withheld the names of and identifying information about these third

parties under Exemption 7(C).


3. Exemption 7(E)


       Exemption 7(E) protects from disclosure law enforcement records “to the extent that the

production of such . . . information . . . would disclose techniques and procedures for law

enforcement investigations or prosecutions, or would disclose guidelines for law enforcement

investigations or prosecutions if such disclosure could reasonably be expected to risk

circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). Under Exemption 7(E), CBP withholds a

“computer screen transaction code, [a] computer program transaction code, computer function

codes (i.e., ‘PF codes’ or ‘navigation keys’) and information that would reveal the results of

specific law enforcement database queries (the ‘RSLT’ column),” on the ground that “[r]elease

of this information would enable an individual knowledgeable in computer mainframes to

improperly access the system, facilitate navigation or movement through the system, allow

manipulation or deletion of data and interfere with enforcement proceedings.” Suzuki Decl. ¶

                                               12
44.   If the computer screen and program transaction codes were disclosed, “the master record

code and page record code . . . show[ing] precisely where electronic information is stored and

how [it is] retrieved from the database” also would be disclosed. Id. ¶ 45. In this event,

individuals may gain “unauthorized access to information which could result in alteration, loss,

damage or destruction of data contained in CBP’s computer system.” Id. This, in turn, “would

facilitate a hacker’s interruption of the database” by showing “the exact location of electronic

information” and offering “insight into how the system is structured.” Id.


       Disclosure of the RSLT column means disclosure of “the names of law enforcement

databases that were queried at the time of arrival and the results of those queries,” as well as

“CBP targeting and inspection techniques used in the processing of international travelers.” Id.

This disclosure “would enable potential violators to design strategies to circumvent the

examination procedures developed by CBP.” Id.


       Because TECS “is CBP’s principal law enforcement and anti-terrorism database system,”

the declarant asserts that its protection “is imperative in assisting CBP to meet its mission secure

against terrorists, their weapons, and other dangerous items from entering the United States.” Id.

¶ 46. In other words, the declarant states, “there is a great need to defend TECS against any

threatened or real risk of threat or compromise, not only in order to ensure the continuance of

CBP’s mission, but in order to assist the other law enforcement agencies which TECS may

support.” Id.


       Plaintiff does not “challenge[] any of the redacted computer information.” Pl.’s Opp’n ¶

14. Accordingly, the Court treats this argument as conceded. See, e.g., Augustus v. McHugh, __

F. Supp. 2d __, __, 2012 WL 2512930, at *4 (D.D.C. July 2, 2012) (where plaintiff’s “opposition


                                                13
did not challenge the Secretary’s proffered justifications under FOIA for having redacted

[information,]” the arguments were “deemed conceded, and summary judgment [was] entered in

favor of the Secretary”); People for the Ethical Treatment of Animals v. Nat’l Inst. of Health, 853

F. Supp. 2d 146, 151 (D.D.C. 2012) (“Plaintiff also did not respond to defendant’s arguments

with respect to Count I or Count III in its opposition to defendant’s motion for summary

judgment,” and, accordingly, “the Court . . . treat[ed] Count I and III as conceded and . . .

dismiss[ed] these claims without prejudice”); see also LCvR7(h).


D. Fees and Costs
       Plaintiff, who is proceeding pro se and in forma pauperis, demands an award of fees and

costs for such items as photocopies, typewriter ribbons, and research. See Pl.’s Opp’n ¶ 16.

FOIA permits a district court to “assess against the United States . . . litigation costs reasonably

incurred in any case . . . in which the [plaintiff] has substantially prevailed.” 5 U.S.C. §

552(a)(4)(E)(i). A party substantially prevails if he “has obtained relief through either . . . a

judicial order, or an enforceable written agreement or consent decree[,] or . . . a voluntary or

unilateral change in position by the agency, if the complainant’s claim is not insubstantial.” 5

U.S.C. § 552(a)(4)(E)(ii). The decision to award attorneys’ fees and costs is left to the Court’s

discretion. See Nationwide Bldg. Maint., Inc. v. Sampson, 559 F.2d 704, 705-06 (D.C. Cir.

1977) (commenting that § 552(a)(4)(E) “contemplates a reasoned exercise of the courts’

discretion taking into account all relevant factors”). In making this decision, the Court considers

“(1) the public benefit derived from the case; (2) the commercial benefit to the plaintiff; (3) the

nature of the plaintiff’s interest in the records; and (4) the reasonableness of the agency’s

withholding of the requested documents.” Davy v. Central Intelligence Agency, 550 F.3d 1155,

1159 (D.C. Cir. 2008) (citations omitted). “No one factor is dispositive, although the [C]ourt


                                                14
will not assess fees when the agency has demonstrated that it had a lawful right to withhold

disclosure.” Id.


       It is apparent that plaintiff has not substantially prevailed in this action. He neither

identifies a public benefit derived from this case nor explains the nature of his interest in Miguel

Concepción’s travel information. The CBP justifies its decisions to withhold information under

the claimed exemptions, and no other factor warrants an award of fees and costs.


E. Segregability


       FOIA requires that “[a]ny reasonably segregable portion of a record shall be provided to

any person requesting such record after deletion of the portions which are exempt.” 5 U.S.C. §

552(b). “‘It has long been the rule in this Circuit that non-exempt portions of a document must

be disclosed unless they are inextricably intertwined with exempt portions.’” Wilderness Soc. v.

Dep’t of the Interior, 344 F. Supp. 2d 1, 18 (D.D.C. 2004) (quoting Mead Data Cent., Inc. v.

Dep’t of the Air Force, 566 F.2d 242, 260 (D.C. Cir. 1977)). The CBP’s declarant avers that she

has “reviewed the document determined to be responsive [to plaintiff’s FOIA request], line-by-

line, to identify information exempt from disclosure or for which a discretionary waiver could

apply,” and has determined that “all reasonably segregable portions of the relevant record have

been released to the Plaintiff in this matter.” Suzuki Decl. ¶ 49.


       The CBP’s declaration, coupled with a copy of the redacted Passenger Activity record,

are sufficient to establish that all reasonably segregable information has been disclosed to

plaintiff. See Abdelfattah v. U.S. Immigration and Customs Enforcement, 851 F. Supp. 2d 141,

146 (D.D.C. 2012) (supplying an affidavit stating that documents were reviewed line-by-line, a




                                                 15
sufficiently detailed Vaughn index, and declarations to explain why each document was properly

withheld meets agency obligation regarding segregability).


III. CONCLUSION
       The Court concludes that CBP has demonstrated its compliance with the FOIA and that it

is entitled to judgment as a matter of law. Accordingly, the Court will grant its renewed motion

for summary judgment. An Order is issued separately.




                                                   /s/
                                                   AMY BERMAN JACKSON
                                                   United States District Judge
DATE: December 4, 2012




                                              16